ACCEPTED
                                                                                                  04-14-00807-CV
                                                                                      FOURTH COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                                                                             4/22/2015 2:43:41 PM
                                                                                                   KEITH HOTTLE
                                                                                                           CLERK


                                      No. 04-14-00807-CV

                     IN THE COURT OF APPEALS             FILED IN
                                                  4th COURT OF APPEALS
                                                   SAN ANTONIO, TEXAS
            FOURTH COURT OF APPEALS DISTRICT OF TEXAS
                        SAN ANTONIO, TEXAS        04/22/2015 2:43:41 PM
                                                                            KEITH E. HOTTLE
                                                                                 Clerk

                                     BRAD AERY, ET AL.,
                                               Appellants
                                            V.

                                   HOSKINS, INC., ET AL.,
                                              Appellees.


        On Appeal from 36th District Court of McMullen County, Texas Trial
                    Court Cause No. M-12-0045-CV-A


                                  UNOPPOSED MOTION OF APPELLEE
                                         JANE W. HOSKINS
                                      FOR EXTENSION OF TIME
                                     TO FILE APPELLEE BRIEF


TO THE HONORABLE COURT OF APPEALS:

        COMES NOW Appellee Jane W. Hoskins ("Hoskins"), in accord with

Texas Rules of Appellate Procedure 2, 10.5(b) and 38.6(d), and respectfully moves this Court for

an unopposed extension of time to file his Appellee's Brief.

        1. This appeal it taken from a judgment entered October 21, 2014, by the 36th Judicial

District Court of McMullen County, in Cause No. M-12-0045-CV-A, styled Brad Aery and

Randi Aery, et al. v. Hoskins, Inc., et al.
       2. Appellant's Notice of Appeal was filed November 14, 2014. By order dated January 23,

2015, this Court deemed that the Clerk's record was filed.

       3. Appellants' Brief was originally due to be filed on February 23, 2015. However,

Appellants sought and were granted an extension of thirty (30) days in which to file their Brief.

Appellants' brief was timely filed on March 20, 2015.

       4. Hoskins respectfully requests an extension of thirty (30) days in which to prepare and file

his Appellee's brief, making the new deadline May 20, 2015.

       5. undersigned counsel for Appellants conferred by email with Rosemarie Kanusky,

counsel of record for the House Appellants, and Dan Pozza, counsel of record for the Aery

Appellants, concerning the requested extension. No party is opposed.

       6. Appellee Hoskins requires an extension of time to file his reply brief because he

was recently employed in this matter (after believing that other counsel would represent this

Appellee. Other Appellees have also filed unopposed motions for extension of time and this

Appellee adopts the rationale expressed therein.

       7. This is Appellee's first request for an extension of time. This request is not sought

for delay, but in order that justice may be done, and in order that Appellee may examine and

consider the issues raised in Appellants' brief, and adequately address issues in this appeal.




       WHEREFORE, PREMISES CONSIDERED, Appellee Jane W.. Hoskins respectfully

requests that the Court grant this motion and extend the deadline to file his brief for thirty days to
May 20, 2015. Appellee further requests such other relief to which he may be justly entitled.

                                     Respectfully submitted,

                                     /s/ Benjamin F. Youngblood III
                                      ________________________________
                                     Benjamin F. Youngblood III
                                     State Bar No. 22213700

                                     Benjamin F. Youngblood III, P.L.L.C.
                                     8207 Callaghan Road, Suite 100
                                     San Antonio, Texas 78230
                                     Telephone:    (210) 308-9829
                                     Telefax:      (210) 308-9854
                                     Email: bfy@Prodigy.net

                                     ATTORNEYS FOR APPELLEE,

                                     Jane W. Hoskins
                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing was served via e-service on this the 21st day of April,
2015, in compliance with the Texas Rules of Civil Procedure by serving the following counsel of
record:



Marc K. Whyte                                      Ezra A. Johnson
whytemarc@gmail.com                                ejohnson@ufjblaw.com
WHYTE, PLLC                                        Uhl, Fitzsimmons, Jewett & Burton PLLC
209 Tuttle                                         4040 Broadway, Ste 430
San Antonio, Texas 78209 Attorney for              San Antonio, Texas 78209
Brad and Rand! Aery                                Attorneys for Blake C. Hoskins

Dan Pozza                                          C. David Kinder
dpozzayahoo.com                                    dkinder@coxsmith.com
LAW OFFICE OF DAN POZZA                            Cox SMITH MATTHEWS
239 E. Commerce Street San                         INCORPORATED
Antonio, Texas 78205                               112 E. Pecan Street, Suite 1800
Attorney for Brad and Rand! Aery                   San Antonio, Texas 78205
                                                   Attorneys for Hoskins, Inc.,
Melanie Hessler Phipps                             C. Clifton Hoskins and Trudy Ann Day
mphipps@kplegal.com
Kustoff & Phipps, LLP                              Michael C. Sartori
4103 Parkdale St.                                  michael@msartori.com
San Antonio, Texas 78229 Attorney for              P.O. Box 1222
Brad and Rand! Aery                                George West, Texas 78022
                                                   Attorney for Hazel Q. Hoskins
Matthew F. Wymer mwymerbmpllp.com
BEIRNE, MAYNARD & PARSONS,                         Conner R. Jackson
LLP                                                cjackson@hfdlaw.com R.
112 East Pecan Street, Suite 2750 San              Clay Hoblit
Antonio, Texas 78205 Attorney for                  choblit@hfdlaw.com
Brad and Rand! Aery                                HOBLIT FERGUSON DARLING, LLP
                                                   802 North Carancahua
                                                   Corpus Christi, Texas 78401
                                                   Attorneys for Aurora Resources
Rosemary Kanusky                              Peter E. Hosey
rosemaiieknuskynortonmseJhllbrightcom John    phoseyjw.corn
W. Weber, Jr.                                 Julia W. Mann
john.weber@nortonrosefulbrigth.com Jeffrey    jmann@jw.com
A. Webb jeff.webb@nortonrosefulbrigth.com     JACKSON WALKER L.L.P.
NORTON ROSE FULBRIGHT US L.L.P.               112 E. Pecan Street, Suite 2400
300 Convent Street, Suite 2100 San Antonio,   San Antonio, Texas 78205
Texas 78205-3792 Attorneys for James House    Attorneys for Lee Ann Kulka, Lee Roy
Family                                        Hoskins, III and Andrea Jurica

Jason A. Newman
Jason.newman@bakerbotts.com Meghan            David L. Ylitalo
Dawson McElvy                                 dylitalo(coatsrose . corn
Meghan.mcelvyrrubakerbotts. corn              Coats Rose, A P.C.
BAKER BOTTS L.L.P                             1020 Northeast Loop 410, Suite 800 San
One Shell Plaza                               Antonio, Texas 78209
910 Louisiana Street                          Attorneys for Leonard Hoskins
Houston, Texas 77002

Attorneys for Texoz E&P I, Inc.
                                              Bruce D. Oakley
David W. Navarro                              Bruce.oakley,hoganlovells .com Robert L.
dnavarro@hsfblaw.com                          Pillow Robert.pillowhoganlovells . corn
Brendon C. Holm                               Hogan Lovells US LLP
bholm@hsfblaw.com                             700 Louisiana Street, Suite 4300 Houston,
The Quarry Heights Building                   Texas 77002
73 73 Broadway, Suite 300 San                 Attorneys for Armadillo E&P, Inc., Sea
Antonio, TX 78209 Attorneys for               Eagle Ford, LLC, and Sundance Energy, Inc.
Brent C. Hoskins